Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle,25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 09/13/2018 has been entered.

Reasons for Allowance


2.	Claims 6 and 15 cancelled.

3.	Claims 1-5, 7-14 and 16-18 are allowed over the prior art record.

4.    The following is an examiner’s statement of reasons for allowance:

Kafle (U.S. PUB. 2010/0214169) teaches a system for configuring antenna systems for selecting directional communication signals corresponding to other apparatuses. A directional communication signal may be selected as the result of a beamforming training operation coordinated between an initiating apparatus and a 

Chen et al. (U.S. PUB. 2013/0059544) teaches a method for deterministic directional discovery of neighbor devices by a device in a wireless network comprises dividing equally an access time to a discovery channel to predefined number of sector scanning periods, wherein each sector scanning period includes a predefined number of discovery sweep periods, and each discovery sweep period includes a pre-defined number of time slots; scanning the discovery channel in a single sector during a current sector scanning period; transmitting a discovery frame towards each sector during each time slot of each discovery sweep period of the current sector scanning period; checking if at least one response to a transmitted discovery frame has been received during the current sector scanning period; and setting the device to scan the discovery channel in a next sector during a next sector scanning period, thereby sequentially accessing the predefined number of sector scanning periods.

Consider claims 1-5 and 7-9, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest receiving, from an access point or a personal basic service set control point (AP/PCP), a beacon frame, indicating a number of space time slots (STSs) for a sector of the AP/PCP for a beam training allocation; sending a signal, in one or more STSs from the number of STSs of the sector of the AP/PCP based on a random number; and receiving an acknowledgement (ACK) 

Consider claims 10-14 and 16-18, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest the receiver and processor configure to receive, from an access point or a personal basic service set control point (AP/PCP), a beacon frame during a beamforming training allocation, indicating a number of space time slots (STSs) for a specific sector of the AP/PCP; a transmitter operatively coupled to the processor, the transmitter and processor configure to send a signal, in one or more STSs from the number of STSs of the sector of the AP/PCP based on a random number; and the receiver and processor further configure to receive an acknowledgement (ACK) confirming the signal was received by the AP/PCP, in combination with other limitations, as specified in the independent claim 10, and further limitations of their respective dependent claims 11-14 and 16-18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


5.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)

P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maung Nay A. can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649